Citation Nr: 0006035	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  96-13 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania




THE ISSUE

Entitlement to service connection for bilateral foot and 
ankle disabilities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1987 to November 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for flat feet and found that there was no evidence 
of clear and unmistakable error in the July 1992 rating 
decision denying service connection for bilateral ankle and 
foot conditions.  

In November 1991 the veteran filed a claim for service 
connection for ankle and foot problems.  By rating action in 
July 1992, the RO denied service connection for bilateral 
foot and ankle pain.  In August 1992 the veteran filed a 
notice of disagreement with that decision and in September 
1992 the RO issued a statement of the case, but the veteran 
failed to perfect his appeal.  In January 1996 the veteran's 
representative essentially claimed that clear and 
unmistakable error had been committed in the July 1992 rating 
action, and requested corrective action pursuant to 38 C.F.R. 
§ 3.104(a).  By rating action in January 1996, the RO found 
that the July 1992 decision to deny service connection for 
bilateral ankle and foot conditions was not clearly and 
mistakably erroneous and also denied service connection for 
flat feet.  The record reflects that in August 1999, the RO 
certified for appeal the veteran's claim of clear and 
unmistakable error in the July 1992 rating decision; however, 
for reasons which will be discussed later in this decision, 
the question of CUE is not for consideration.  Accordingly, 
the Board has recharacterized the issue on appeal as 
entitlement to service connection for bilateral foot and 
ankle disabilities, as the veteran initially claimed service 
connection for ankle and foot problems in November 1991.


FINDINGS OF FACT

1.  During service, the veteran was treated on several 
occasions for bilateral foot pain.  

2.  X-rays taken in August 1991 showed that the veteran had 
mild degenerative joint disease of the feet.

3.  The veteran complained of foot troubles on his separation 
examination and he submitted a claim for disability 
compensation based on foot and ankle problems immediately 
after his discharge from service in November 1991.

4.  A VA examination was performed in January 1992, which did 
not include x-ray examination of the feet; the diagnosis was 
recurrent ankle soreness, rule out ankle strain.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
foot and ankle disabilities is well grounded; VA has not 
complied with the duty to assist in the development of his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Service medical records showed that in October 1988 the 
veteran reported that he had jumped off a 6 to 7 foot bin, 
landed on his feet, and felt his arch on the left foot break.  
The assessment was foot strain related to the fall and 
fasciitis of the left foot.  He was subsequently seen on 
several occasions for pain in both feet, that was variously 
diagnosed as flat feet, minor floxidis, fallen arches, 
structural deformity of both feet.  X-rays of the feet taken 
in 1988 and 1989 showed no abnormalities.  On examination in 
September 1991 he reported having bilateral ankle pain and a 
history of sprains.  His foot type was noted to be within 
normal limits, and x-rays showed slight degenerative joint 
disease.  On his Report of Medical History prepared in 
conjunction with his separation examination in September 
1991, he responded "yes" to having foot trouble, and in an 
attachment indicated that when he was running his ankles 
would swell and become painful.  No abnormalities of the feet 
were noted on separation examination.  On VA examination in 
January 1992, it was noted that the veteran's feet appeared 
normal on inspection with no obvious swelling and deformity.  
The diagnosis was recurrent bilateral ankle tenderness, rule 
out ankle strain, exercise related.  

The Board finds that there is competent medical evidence that 
tends to show that the veteran had an onset of mild 
degenerative joint disease of the feet during service.  
Degenerative joint disease or arthritis is generally 
recognized as a chronic disease.  See 38 C.F.R. § 3.309.  
There is also evidence showing that he was treated on several 
occasions for foot and ankle pain during service, and that he 
reported having foot trouble on his separation examination, 
claiming that his ankles swelled and became painful.  Thus, 
his claim for service connection for bilateral foot and ankle 
disabilities is well-grounded.

In July 1992, the RO denied service connection for foot and 
ankle problems and the veteran was notified of that decision 
and of his right to appeal.  Unappealed decisions are 
generally final and will not be revised in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104, 3.105.  A 
claim of CUE is a collateral attack that can only be made on 
a final RO or Board decision.  38 C.F.R. § 3.104(a)  It 
appears, however, that an exception to this rule of finality 
has recently been carved out.  In a recent decision, the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
dealt with a similar case involving a procedural error -- the 
VA's breach of the duty to assist -- and a subsequent claim 
of clear and unmistakable error.  In Hayre v. West, 188 F.3d 
1327 (1999), the Federal Circuit held that where there is a 
breach of the duty to assist in which the VA made a single 
request (and failed to obtain) pertinent service medical 
records, specifically requested by the veteran, and failed to 
provide the veteran with notice explaining the deficiency, 
the claim did not become final for purposes of appeal.  

The Federal Circuit went on to conclude in Hayre that the 
RO's breach of the duty to assist was not an error of the 
sort that should be contemplated in the clear and 
unmistakable analysis because the original rating decision 
was not final for purposes of appeal (due to the RO's breach 
of the duty to assist).  The Federal Circuit also noted that 
in cases of "grave procedural error" the Court of Appeals 
for Veterans Claims has consistently held that RO or Board 
decisions are not final for purposes of direct appeal.  
Hayre, supra, at 1333.  The Federal Circuit went on to 
conclude that the VA's failure to obtain pertinent service 
medical records specifically requested by the veteran, and 
failure to provide him notice explaining the deficiency, was 
a procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision.  

Based on the Federal Circuit's decision in Hayre, the Board 
finds that in this case, as more fully explained below, there 
has been a significant procedural error (involving a breach 
of the VA's duty to assist), which has rendered the July 1992 
rating decision not "final" for appellate purposes.  As 
noted by the Federal Circuit in Hayre "The duty to assist 
does not end upon the RO's submission of requests for 
records.  Where the record does not adequately reveal the 
current state of a veteran's disability and the claim is 
well-grounded, fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination."  Hayre, supra at 1332. 

In this case, the veteran was diagnosed with degenerative 
joint disease of the feet by x-ray examination shortly before 
his discharge from service.  The VA examiner referenced this 
diagnosis on the report of examination in early 1992, but 
inexplicably never pursued the matter further either by way 
of diagnosis, nor by x-ray examination.  This was clearly a 
crucial omission in the development of the record that was 
for all practical purposes determinative of the outcome in 
the veteran's claim at that time.  Given such a grave 
procedural error, the decision by the RO is not considered 
final and therefore, the RO's decision in 1992 is not 
considered final.  


ORDER

The claim of entitlement to service connection for bilateral 
foot and ankle disabilities is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
foot and ankle disabilities is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

In November 1991 the veteran filed a claim for service 
connection for ankle and foot problems.  He reported that he 
was unable to run without swelling in his ankles and pain in 
the arches, and that he had to wear an ankle support and arch 
support.  He claimed that he constantly sprained his ankles 
throughout his military career.  As indicated above, x-rays 
taken during service, in August 1991, showed that the veteran 
had mild degenerative joint disease of the feet.  There were 
apparently no x-rays taken at the veteran's separation 
examination in November 1991 to either confirm or deny the 
presence of degenerative joint disease of the feet, nor were 
x-rays taken on the subsequent VA examination in 1992.  

The Board therefore finds that the VA examination in 1992 was 
not adequate, as it did not address the issue as to whether 
the veteran had degenerative joint disease of the feet.  The 
RO's failure to obtain an adequate VA examination, including 
x-rays, was a breach of the RO's duty to assist.  Littke, 
supra, at 92.

As noted above, the Federal Circuit dealt with a similar case 
involving procedural error (RO's breach of the duty to assist 
by making only a single request for service medical records) 
and a subsequent claim of clear and unmistakable error.  
Hayre, supra.  The Federal Circuit also noted that the duty 
to assist did not end upon the RO's submission of requests 
for records, and that where the record did not adequately 
reveal the current state of a veteran's disability and the 
claim was well-grounded, fulfillment of the statutory duty to 
assist required a thorough and contemporaneous medical 
examination.  Hayre, supra, at 1332.  In Hayre, the Court 
further noted that it was "well established by the Court of 
Appeals for Veterans Claims that breaches of the duty to 
assist on direct appeal require a remand to permit the [RO] 
the opportunity to make a reasonable attempt to fulfill the 
duty to assist".  Hayre, supra, at 1334.  Thus, in light of 
the Hayre case, and in keeping with the spirit of the "pro-
claimant adjudicatory system" as dictated by the Federal 
Circuit in Hayre, the Board finds that this matter must be 
remanded in order to schedule the veteran for a VA orthopedic 
examination, with x-rays, to determine whether any current 
disability of his feet or ankles is related to service. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
either foot or ankle disabilities since 
his discharge from service.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  

2.  The veteran should then be afforded a 
VA orthopedic examination, including x-
rays, to determine the nature and 
probable etiology of any ankle or foot 
disabilities.  Specifically, it must be 
ascertained whether the veteran does have 
degenerative joint disease involving the 
feet/ankles.  The claims folder must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any current foot or ankle disability 
is related to the symptoms noted in 
service.  The examiner should explain the 
rationale for any opinion expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 



